Name: Commission Regulation (EEC) No 1719/86 of 2 June 1986 fixing, for the 1986/87 marketing year, the minimum price to be paid to producers for cherries and the amount of production aid for cherries in syrup
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy
 Date Published: nan

 3. 6 . 86 Official Journal of the European Communities No L 149/25 COMMISSION REGULATION (EEC) No 1719/86 of 2 June 1986 fixing, for the 1986/87 marketing year, the minimum price to be paid to producers for cherries and the amount of production aid for cherries in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of produc ­ tion aid for processed fruit and vegetables (2) contains provisions as to the methods for determining the produc ­ tion aid ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector and, thirdly, the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if neces ­ sary, the pattern of processing cost assessed on a flat-rate basis ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained shall be determined as provided for in Articles 118 and 304 of the Act of Accession ; whereas the representative period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the acces ­ sion of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (3) ; whereas as a consequence of Article 1 (2) of that Regula ­ tion no production aid can be paid during the transitional period for cherries in syrup obtained from Morello cherries grown in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for cherries ; and (b) the production aid referred to in Article 5 of the same Regulation for cherries in syrup shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2 . 1986, p . 1 . (2) OJ No L 123, 9. 5. 1984, p. 25. (3) OJ No L 53, 1 . 3 . 1986, p. 15. No L 149/26 3 . 6 . 86Official Journal of the European Communities ANNEX Minimum price to be paid to producers Product ECU/100 kg net ex producer for products grown in Spain Portugal OtherMember States Bigarreau and other sweet cherries intended for the manufacture of cherries in syrup 40,812 58,341 58,341 Morello cherries intended for the manufacture of cherries in syrup   58,341 Production aid Product ECU/ 100 kg net for products obtained from raw materials grown in Spain Portugal Other Member States Bigarreau and other sweet cherries in syrup : (a) unstoned (with stone) 1,788 14,927 14,927 (b) other 1,987 16,585 16,585 Morello cherries in syrup : (a) unstoned (with stone) 0 0 13,766 (b) other 0 0 16,585